Title: James Madison to John Hartwell Cocke, 29 November 1828
From: Madison, James
To: Cocke, John Hartwell


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Novr. 29. 1828.
                            
                        
                        
                        I inclose letters from Mr. Lawrence, Mr. Brockenbrough & Mr. Davis. It appears from the Acct. in that
                            of Mr. L. that there is a balance in the hands of the Barings of more than £300 Sterg. But Mr. Rives tells me it will
                            probably be absorbed in debts for the Philosophical Apparatus. The communication from Mr. B raises the question whether
                            the vacated Hotel shall be filled or suspended. This will depend I presume on the number of Students present or in
                            expectancy. It will be agreeable of course to Mr. Davis that the other Visitors should know his wishes, as opportunities
                            occur. I know not who his competitors will be. Judging from the sample I had of his cleverness, as Secretary to the
                            Convention at Charlottesville, there will be a favorable field of choice if they should be his equals. With great esteem
                            & cordial salutations.
                        
                        
                            
                                James Madison
                            
                        
                    